

115 HR 6164 IH: To prohibit the National Endowment for the Arts to make grants for housing.
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6164IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mr. Norman introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo prohibit the National Endowment for the Arts to make grants for housing.
	
 1.ProhibitionNone of the funds available to the National Endowment for the Arts may be used to make grants for housing, including artist housing.
 2.Effective dateThis Act shall take effect on October 1, 2018. 